Citation Nr: 1525590	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-47 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee, status post anterior cruciate ligament (ACL) repair.

3.  Entitlement to an initial evaluation in excess of 10 percent for instability of the right knee.

4.  Entitlement to an effective date earlier than September 21, 2008, for the grant of service connection for degenerative joint disease of the right knee, status post ACL repair.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had Army National Guard service, with a period of active duty from November 30, 1990, to April 22, 1991.  His DD Form 214 reflects an additional 7 months and 24 days of prior active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009, May 2010, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran's appeal was certified to the Board in March 2013.  The Board notes that the Veteran did not on any VA Form 9 filed in connection with his appeal indicate a desire for a Board hearing; nor did he state that he did not wish to have a Board hearing.  The law provides that a claimant will be granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board of Veterans' Appeals, whichever comes first, during which he may submit a request for a personal hearing.  38 C.F.R. § 20.1304(a) (2014).  After expiration of that period, the Board will not accept a request for a personal hearing except when the appellant demonstrates on motion that there was good cause for the delay.  38 C.F.R. § 20.1304(b).

In correspondence dated on May 22, 2015, the Veteran, through his representative, moved to have a Board hearing.  The Veteran explained that he had not requested a hearing at the time the he filed his appeals because of his own inexperience with the claims processing system and unfamiliarity with the required forms.  He requested that he be scheduled for a Board hearing, via videoconferencing.  The Veteran's representative asserts that this constitutes good cause for the delay in the Veteran's request for a hearing.  See 38 C.F.R. § 20.1304(b). 

In light of the Veteran's explanation for why he did not earlier request a Board hearing, the Board finds that he has presented good cause for his untimely request.  Accordingly, a remand of the Veteran's appeal is necessary to afford him an opportunity to testify at a hearing.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran of the date and time of the hearing so as to allow the Veteran and his representative an opportunity to prepare.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

